DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated November 4, 2021.
2.	Claims 1, 4-7, 12-13, 17-19 and 24-33 are currently pending and have been examined.
3.	Claims 1, 4-7, 12-13, 17-18 and 24-25 have been amended.
4.	Claims 2-3, 8-11, 14-16 and 20-23 have been cancelled.
5.	Claims 26-33 are newly added.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        
Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
The preamble of the instant claim 26 recites "[a] method for early detection of a data breach at a merchant” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for early detection of a data breach at a merchant” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention.  

Claims 7 and 19 recite:
“wherein the computer hardware arrangement is further configured to determine if the first merchant is a monetization merchant, wherein a monetization merchant is a merchant where a fraudulent transaction is likely to take place.

Claim 12 recites in part:
 “performing a changepoint analysis on a time sequence information relating to the plurality of declined transactions to determine if a volume of the plurality of declined transactions exceeds a predefined threshold”
“determining  a breach at the second merchant by applying a machine learning model to the second information and the third information, wherein the machine learning model is configured to determine the breach based on the second merchant behavior profile and the changepoint analysis”



Claim 13 recites:
“wherein the computer hardware arrangement is further configured to determine a breach profile for the second merchant”

Claim 24 recites:
“wherein the computer hardware arrangement is further configured to determine the threshold value predetermined for the bound merchant based on historical transaction data for the bound merchant”

Claim 25 recites:
“wherein the computer hardware arrangement is further configured to automatically tune the threshold value predetermined for the bound merchant”

Appropriate correction is required.
Claim Objections
8.	Claims 1, 4-7, 12-13, 17-19 and 24-33 are objected to because of the following informalities:  
- 	In Claim 1, overall there is some inconsistency in referring to the “one or more first merchant(s)” and “each of the plurality of VN transaction(s)” in the claim and some claims dependent on Claim 1 (dependent claims 4-7).  It appears that Applicant intends, in each instance to recite “one or more first merchants” and “each of the plurality of VN transactions” and the claims will be interpreted in this manner for purposes of examination, however appropriate correction is required.
- 	This issue appears to persist in Claim 26 in reference to these terms and Applicant is requested to review the entire claim set to ensure consistency and clarity in how the terms are recited. 
- 	Further, in reference to Claim 26, the claim currently ends with a semi-color, which is improper.  It appears that this should be a period and will be interpreted in this manner for purposes of examination, however appropriate correction is required.
                                                                                                                                                                                         


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 4-7, 12-13, 17-19 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed November 4, 2021 introduces new matter into the disclosure.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites the following:
“determining a profile for the plurality of declined VN transactions associated with the identified bound merchant, wherein the profile is based on transaction amount and transaction frequency information associated with one or more transactions in the plurality of declined VN transactions; and Identifying a breach at the bound merchant responsive to a match between the profile of the plurality of declined VN transactions and a breach profile generated for the bound merchant”.

Claim 5 recites the following:
“matching one or more merchant related information to corresponding information in a database of previously received VN transactions”

Claim 12 recites the following:
plurality of declined transactions”
	
“performing a changepoint analysis on a time sequence information relating to the plurality of declined transactions to determine if a volume of the plurality of declined transactions exceeds a predefined threshold”

“determining a breach at the second merchant by applying a machine learning model to the second information and the third information, wherein the machine learning model is configured to determine the breach based on the second merchant behavior profile and the changepoint analysis.”

Claim 17 recites the following:
“matching each of the plurality of virtual credit card numbers to a previously received virtual credit card numbers in a database, wherein the previously received virtual credit card numbers is associated with a third merchant”

Claim 26 recites the following:
“determining, responsive to the plurality of declined bound VN transaction exceeding the threshold, a profile for the plurality of declined bound VN transactions based on (i) a frequency of one or more declined bound VN transactions in the plurality of declined bound VN transactions and (ii) an amount of each of the plurality of declined bound VN transactions”
	
“identifying a breach at the second merchant responsive to the profile of the plurality of declined bound VN transactions matching a breach profile generated for the second merchant”

Claim 28 recites the following:
“wherein the determining the profile of the plurality of declined bound VN transactions  is responsive to a determination that at least one of the one or more first merchants is a monetization merchant, wherein a monetization merchant is a merchant where a fraudulent transaction is likely to take place merchant”

Claim 29 recites the following:
“further comprising verifying a name variation of the second merchant by matching one or more merchant related information to a database of previously received VN transactions”

Applicant’s Specification discloses the following:
“Various exemplary procedures can be used to determine whether the unusual activity is the result of a breach at Merchant 1. For example, various exemplary models can be used, which can be based on information about Merchant 1, information about other merchants where the transactions were declined, the number of instances of declined transactions and other suitable information. For example, information related to the time sequence of the Models can be generated using exemplary machine learning procedures, which can be used to analyze consumer behavior, as well as financial transactions, and unusual activity, to generate models of breaches.  Whenever virtual credit card numbers are involved in declined transactions, the machine learning procedure can be used to analyze the declined transactions and determine a breach.” (See Applicant Specification paragraph 24 – emphasis added)

“The exemplary system, method and computer-accessible medium can determine the breach based on the volume of transactions that occur at a specific merchant.  For example, a large merchant like Amazon or Walmart can appear different from small-or medium-sized merchants. Additionally, online merchants can be analyzed differently than merchants that only have brick and mortar stores, or merchants that have online stores and brick and mortar stores. Additionally, certain merchants can actually have different merchant identifiers (e.g., merchant names) depending on where and how a transaction is processed. For example, transactions processed by a brick and mortar Walmart store can look different than transactions processed by Walmart.com. All of this information can be analyzed by the exemplary system, method and computer-accessible medium, including by the machine learning procedure, in order to determine if a breach has occurred at a merchant where virtual credit card numbers have been bound.” (See Applicant Specification paragraph 25)

While it does appear that the machine learning model can analyze consumer behavior, financial transactions, unusual activity and declined transactions, the disclosure does not extend this to the merchant behavior profiles.  There is not requisite support for the recitation of the machine learning model being configured to determine the breach based on the second merchant behavior profile.
The changepoint analysis only is occurring on true declines, the process is not occurring on all declined transactions as claimed. Applicant’s Specification discloses the following:
“For “true” declines, these declined purchases can be mapped back to the common bound place of purchase. A “common bound purchase” is the source of the decline transaction. If 100 bind declines are observed, and 80 of them come from a particular merchant (e.g., a monetization merchant), this can be a common place of purchase.  For these “true” declines, an exemplary changepoint analysis procedure can be used to determine whether the bind decline patterns are normal or alarming. A Changepoint analysis procedure can be used to determine anomalies is a time series data that has a regular pattern. In this case, the “regular pattern” can be that there are not many, or any, bind declines, as most virtual credit card number holders are using the numbers appropriately. Occasionally, there can be some honest users misusing bound virtual credit card numbers at non-bound merchants, which can result in a declined purchase. In such a case, there may not be a breach at the bound merchant. The exemplary system, method and computer-accessible medium can use a changepoint analysis to make this determination.  For example, the changepoint analysis procedure can be used to determine if the volume of bind declines exceeds what can be expected (e.g., exceeds a particular threshold) even based on the noise produced by honest misuse.  This volume can depend on the bound merchant in question.  For example, many more virtual credit card numbers will be bound to larger merchants (e.g., Walmart or Amazon).  Thus, more honest misuse can be expected at these merchants.  The exemplary system, method and computer-emphasis added)
Further, while there is support for a behavior profile for a first and/or second merchant (See Applicant Specification paragraphs 34-35) and a breach profile for a specific merchant (See Applicant Specification paragraph 26), there is no support for a profile for the declined transactions or declined bound transactions.
There is further no recitation of a match between the profile of the plurality of declined VN transactions and a breach profile generated for the bound merchant.  The matching being performed with information in the database referred to in Claims 5, 17 and 29 is not disclosed to be related to previously received VN transactions, rather, the data stored in the database appears to only be “virtual credit card numbers” – not data regarding previously received transactions. (See Applicant Specification paragraphs 7, 10, 34-35)
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 7, 19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "likely" in claims 7, 19, and 28 is a relative term which renders the claim indefinite.  The phrase "…where a fraudulent transaction is likely to take place” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the monetization merchant is defined by the specification, the basis for determining whether fraudulent transactions are likely to take place is not defined, thus a monetization merchant may or may not have a significant number of declines that can indicate potentially fraudulent behavior.  (See Applicant Specification paragraph 29) There is no basis for determining what makes fraud “likely”.  Examiner will interpret this 
Applicant is requested to review all of the pending claims to ensure that the terminology of the referred to plurality of transactions in the claims is consistent throughout the claims set and remains limited to true declines when so limited in the independent claims in the further dependent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.            Claims 1, 4-7, 12-13, 17-19 and 24-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites procedures comprising receiving financial information related to at a plurality of virtual credit card number (VN) transactions at one or more first merchants, wherein each of the plurality of VN transactions is associated with a bound merchant; declining each of the plurality of VN transaction associated with a bound merchant that is distinct from the one or more first merchants; identifying a bound merchant associated with a plurality of declined VN transactions in excess of a threshold value predetermined for the bound merchant; determining a profile for the plurality of declined VN transactions associated with the identified bound merchant, wherein the profile is based on transaction amount and transaction frequency information associated with one or more transactions in the plurality of declined VN transactions; and identifying a breach at the bound merchant responsive to a match between the profile of the plurality of declined VN transactions and a breach profile generated for the bound merchant.
	Independent Claim 12 recites procedures comprising receiving first financial information related to a plurality of transactions at one or more first merchants that are associated with a plurality of virtual credit card numbers, wherein the plurality of virtual card numbers are bound to a second merchant; declining the plurality of transactions; determining second information related to one or more transaction frequency and transaction amount information associated with one or more transactions from the plurality of declined transactions; generating third information by comparing the second information to a predetermined behavior associated with the one or more first merchants; performing a 
Claim 26 recites a method for early detection of a data breach at a merchant, receiving a plurality of bound virtual credit card number (VN) transactions from one or more first merchants; 
declining each of a plurality of bound VN transactions bounds to a second merchant to thereby generate a plurality of declined bound VN transactions, wherein the second merchant is distinct from the one or more first merchant; monitoring the plurality of declined VN transactions bounded to the second merchant for unusual activity corresponding to a spike in a number of declined VN transactions exceeding a threshold predetermined for the second merchant; determining, responsive to the plurality of declined bound VN transaction exceeding the threshold, a profile for the plurality of declined bound VN transactions based on (i) a frequency of one or more declined bound VN transactions in the plurality of declined bound VN transactions and (ii) an amount of each of the plurality of declined bound VN transactions; identifying a breach at the second merchant responsive to the profile of the plurality of declined bound VN transactions matching a breach profile generated for the second merchant.	The series of steps recited in Claims 1, 12 and 26, above, describe fundamental economic practices and/or commercial or legal activities and are thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses non-transitory computer-accessible mediums and a method claim for determining data breaches via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)


	Claim 1 recites a non-transitory computer-accessible medium having stored thereon computer-executable instructions, and a computer hardware arrangement in the preamble.  Claim 12 recites a non-transitory computer-accessible medium having stored thereon computer-executable instructions, a computer hardware arrangement and a machine learning model.  Claim 26 recites no hardware or software. Claims 1 and 12 are applying generic computer components to the recited abstract limitations.  The instructions and machine learning model recited in both claims appear to be just software.    (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite non-transitory computer-accessible mediums having stored thereon computer-executable instructions, a computer hardware arrangement (as in Claims 1 and 12) and a machine learning model (as in Claim 12) which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Claim 26 recites no hardware or software. Further, the method outlined in Claim 26 does not sufficiently tie the method steps to a particular machine within the body of the claim. As such, the recitations are further failing to integrate the judicial exception into a practical application on this basis. 
Claims 1, 12 and 26 do not tie the steps to a particular (or any) machine in the claims and the recitations further fail to integrate the judicial exception into a practical application on this basis.  Claims 1, 12 and 26 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data as well as sorting information– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic 
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Figure 5 shows a block diagram of an exemplary embodiment of a system according to the present disclosure. For example, exemplary procedures in accordance with the present disclosure described herein can be performed by a processing arrangement and/or a computing arrangement (e.g., computer hardware arrangement) 505. Such processing/computing arrangement 505 can be, for example entirely or a part of, include, but not limited to, a computer/processor 510 that can include, for example, one or more microprocessors, and use instructions stored on a computer-accessible medium (e.g., RAM, ROM, hard drive, or other storage device).”  (See Applicant Specification paragraph 37)

“As shown in Figure 5, for example, a computer-accessible medium 515 (e.g., as described herein above, a storage device such as a hard disk, floppy disk, memory stick, CD-ROM, RAM, ROM, etc., or a collection thereof) can be provided (e.g., in communication with the processing arrangement 505). The computer-accessible medium 515 can contain executable instructions 520 thereon. In addition or alternatively, a storage arrangement 525 can be provided separately from the computer-accessible medium 515, which can provide the instructions to the processing arrangement 505 so as to configure the processing arrangement to execute certain exemplary procedures, processes and methods as described herein above, for example. (See Applicant Specification paragraph 38)

“Further, the exemplary processing arrangement 505 can be provided with or include an input/output ports 535, which can include, for example a wired network, a wireless network, the internet, an intranet, a data collection probe, a sensor, etc. As shown in Figure 5, the exemplary processing arrangement 505 can be in communication with an exemplary display arrangement 530, which, according to certain exemplary embodiments of the present disclosure, can be a touch-screen configured for inputting information to the processing arrangement in addition to outputting information from the processing arrangement, for example.  Further, the exemplary display arrangement 530 and/or a storage arrangement 525 can be used to display and/or store data in a user-accessible format and/or a user-readable format.” (See Applicant Specification paragraph 39)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 12 and 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 4-7, 13, 17-19, 24-25 and 27-33 further define the abstract idea that is presented in the respective independent Claims 1, 12 and 26 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    Claims 5, 17 and 29 each further recite a database which is recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 4-7, 12-13, 17-19 and 24-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 1, 4-7, 12-13, 17-19 and 24-33, Examiner notes that the CRMs and method of Claims 1, 4-7, 12-13, 17-19 and 24-33 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. 
Specifically, Claims 1, 12 and 26 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner notes that the only explicit reference to a machine is in the preamble of Independent Claims 1 and 12 as “a non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein when a computer hardware arrangement executes the instructions, the computer hardware arrangement is configured to perform procedures comprising”.  Claim 26 recites no hardware.  There is no direct tie between a machine and the limitations of the independent claim, nor to the subsequent dependent claims.  Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claims reciting the machine elements performing the recited process.

Relevant Prior Art Not Currently Relied Upon
- 	Johannson et al. (US Patent 8,423,467) (“Johannson”) - discloses his invention as to techniques and systems for providing shadow account numbers to minimize or eliminate a risk of fraud that is inherent in traditional payment processing techniques. (See Johansson Col. 2, lines 30-34)   Shadow account numbers may be used by merchants, customers, payment processors or other participants to a financial transaction to minimize loss in the event of a compromise of payment information.  (See Johansson Col. 2, lines 34-36)  As a shadow account number may be formatted, stored, presented and transacted as if they were universally valid, it is indistinguishable upon inspection from another financial instrument, including the master account number or if the shadow account number is a credit card, the shadow account number may appear to be a valid credit card number. (See Johansson Col. 3, lines 43-67)  The similarity 

- 	Michel et al. (US PG Pub. 2017/0024828) (“Michel”) discloses his invention as to approaches for determining a potential payment card that has been tested or a testing site are disclosed. (See Michel Abstract)  By reviewing transaction information, patterns can emerge such as a card being used in many different locations within a short time span.  (See Michel Abstract)  Based on these patterns, a test site or compromised merchant can be determined. (See Michel Abstract) The embodiments may focus on a high volume of low probability indicators of breaches (e.g., declines) as opposed to low volume of high probability indicators (e.g., customers calling to cancel their cards), false positives and negatives are easier to identify, especially when viewed on a graph. (See Michel paragraph 21) Patterns or trends indicative of a compromised card can be determined, for example information indicative of fraudulent activity may include a card being used at a particular 

- 	Agrawal (WO 2020/023003) – discloses a system, method and computer program product for early detection of and response to a merchant data breach through machine-learning analysis.  The method includes receiving transaction data associated with a plurality of transactions and receiving fraudulent transaction data representative of at least one previously identified data-breach incident.  The system includes a communication server for communicating with users, such as financial device holders, merchants, and security personnel and may generate and communicate an alert to a financial device holder that a merchant with whom they have transacted has likely experienced a data breach.

- 	Allbright et al. (US PG Pub. 2020/0211022) – disclosing a method and system for detecting fraudulent network events in a payment card network by incorporating breach velocities into fraud scoring models.  A potential compromise event is detected and payment cards that transacted at a compromised entity associated with the potential compromise event are identified.

-  	Spiegel, et al. (US PG Pub. 2021/0133741) (“Spiegel”) – discloses systems and methods for providing real-time warnings to merchants for data breaches. The transaction authorization requests may include a virtual account number associated with an account that was previously bound and reusable only for the bound merchant.  The operations may further disclose detecting an event at a bound merchant based on, for example, a transaction authorization request having a mismatch and may include communicating notification to the bound merchant.



Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered and are persuasive in part as detailed fully below.

As to the 112(a) Rejections:
As amended, some of the previous 112(a) rejections have been mooted by the cancellation of the text previously rejected as to the independent claims.   However, as amended there are new issues that have arisen as fully disclosed in the rejection in chief.  Further, previous issues raised as to the bounds of the machine learning model were not addressed by Applicant and remain rejected along with the issues surrounding which declines are having the changepoint analysis being performed upon them.

As to the 112(b) Rejections:  
Examiner appreciates Applicant’s efforts to rectify the 112 issues and most of the 112(b) issues have been resolved as fully disclosed above, however the issue as to the use of the term “likely” remains rejected as fully disclosed in the rejection in chief.

As to the 101 Rejections:  
Applicant traverses the 101 rejection and submits that the claims recite patent-eligible subject matter.  (See Applicant’s Arguments dated November 4, 2021, page 16) 
Applicant appears to argue Bascom where the additional elements, in combination, were found to be significantly more in combination. (See Applicant’s Arguments dated November 4, 2021, page 16)  While an inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional, the recitation of the computer components in the instant claims is sparse at best.  Newly presented Claim 26 recites zero hardware.   Claim 1 only recites hardware in the preamble and do not tie the scant hardware recitation to the limitations of the claim.  Claim 12 additionally recites a machine learning model that is recited at a high level of generality.  
There is no evident hardware enabled communication between the merchants and the system that would be doing the detection of a data breach.  While Applicant submits that the unconventional usage of bound VNs for enabling detection of a merchant system breach amounts to unconventional technology based claim features there is no linkage of the claim limitations to any computerization Id. at pages 17-18)  Applicant’s arguments are much narrower than the claim limitations.
The 101 Rejection is maintained.

As to the 103 Rejections:  
Based on the amendments and arguments previously made, there is currently no prior art being applied, however Examiner cautions that the current withdrawal of the art is based on the claim limitations as presented, which do not appear to be fully supported by the specification, thus this conclusion may change in the future dependent on Applicant’s subsequent amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                          December 5, 2021

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 6, 2021